STEWART, Justice:
Plaintiff Richard E. Holloway is a self-employed truck driver. On July 11, 1984, after driving for about six hours, he stopped at a rest stop. He claims that he slipped while walking across an oil spill on his way to the restroom and that the slip caused him to jerk to regain his balance. After returning from the restroom, Holloway bent over to inspect one of his truck tires. While crouching, he experienced an immediate sharp pain in his back which made him fall to the ground, landing on his arms and jaw. His wife, also a truck driver, drove for the rest of the trip. Two days after the incident Holloway consulted a chiropractor in Georgia. He consulted another chiropractor on returning to Salt Lake City. The slip on the oil spill was not mentioned in the reports of the chiropractors who examined Holloway, in the First Report of Injury, or in the claimant’s report of how the injury occurred.
The Commission denied review of the administrative law judge’s order. The judge ruled that the plaintiff’s injury was not the result of an “accident” as that term *32is used under the Workmen’s Compensation Act.
This case is controlled by Allen v. Industrial Commission, 729 P.2d 15 (Utah 1986), which establishes new standards for determining whether an “accident” occurred in internal breakdown cases, such as the instant case. We therefore reverse and remand to the Commission for reconsideration in light of Allen.
HALL, C.J., and DURHAM, J., concur.